Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3, 4, 5, 8, 10, 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cardona (US. 2013/0152075) in view of Xia (US 2017/0039089 A1).
As to claim 1 and 10, Cardona teaches a method comprising:
provisioning a first Virtual Network Function (VNF) component on a first virtual machine (virtual functions 160 and 165 are assigned a MAC address that matches their respective direct path virtual machines 180 and 182,) the first virtual machine being supported by a first physical computing system (direct path virtual functions 160 and 165 are assigned a MAC address that matches their respective direct path virtual machines 180 and 182. As such, when hardware accelerated bridge 115 receives encapsulated data packet 125 from computer network 140 through port 135, hardware accelerated bridge 115 selects a hardware accelerated bridge table entry in hardware accelerated bridge table 120 that includes a corresponding destination MAC address (dMAC 130). In turn, hardware accelerated bridge 115 extracts a virtual function identifier from the selected table entry that identifies the appropriate virtual function to which to send encapsulated data packet 125. In some embodiments, dMAC 130 corresponds to a software bridged virtual machine and does not have a corresponding table entry in hardware accelerated bridge table 120 (discussed below), paragraphs [30-31]);
provisioning a second VNF component directly on a second physical computing system (VF B 165 connect directly to adapter associated with hardware accelerated bridge, Encapsulated data packet including dMAC and port, Fig. 1);
using, within a telecommunications network, a VNF (virtual I/O Server 150, Fig. 2) that includes both the first VNF component running on the first virtual machine (virtual I/O Server 150 (virtual software) include VFX run on VM C to VM E) and the second VNF component running directly on the second physical computing system (VF 215 run directly on Hardware Accelerated Bridge, Encapsulated Data Packet (dMAC) and port, Fig. 2); and
with a VNF manager (hypervisor Resource provision start), in response to determining that a third VNF component is capable of utilizing a hardware accelerator associated with a third physical computing system (hardware accelerated assigned to Bridge Type Assigned to hardware accelerated to instruct Adapter to add virtual function and assign same MAC address to VF, paragraph [38]) , the third VNF component to run on a host operating system providing direct access to the third physical computing system (assign a MAC address to the virtual function that matches the virtual machine's MAC address, paragraph [38]).
Cardona does not teach with a VNF manager, in response to determining that a third VNF component is capable of utilizing a hardware accelerator associated with a third physical computing system; implementing the third VNF component to run on a software providing direct access to the third physical computing system. However, Mxia teaches with a VNF manager (The virtualized acceleration manager), in response to determining that a third VNF component is capable of utilizing a hardware accelerator associated with a third physical computing system (implementing acceleration processing on a VNF in the foregoing embodiment is described in detail in the following with reference to an actual application ; The virtualized acceleration manager can further receive an acceleration request, sent by a VNFM, an Orchestrator, and/or the like, of performing acceleration processing on the VNF, determine, according to the acceleration request, a hardware acceleration device
conforming to a requirement and allocate an acceleration resource of the hardware acceleration device to the VNF, so as to implement acceleration processing on the VNF, paragraphs [28]-[30]; structural diagram of hardware of another apparatus for implementing acceleration processing on a VNF. As shown in FIG. 7, the apparatus includes: a transceiver 701, a processor 702, a memory 703… The processor 702 is configured to: receive, by using the transceiver 701, an acceleration request of performing acceleration processing on a virtualized network function VNF, determine, according to the acceleration request, a hardware acceleration device capable of performing acceleration processing on the VNF, and allocate an acceleration resource of the determined hardware acceleration device to the VNF, paragraphs [72]-[43]);
implementing the third VNF component to run on a software providing direct access to the third physical computing system (an allocation unit allocates an acceleration resource of the determined hardware acceleration device to the VNF, so as to implement acceleration processing on the VNF. According to the present invention, an acceleration resource of a hardware acceleration device can be determined and allocated to a VNF according to an acceleration request, and the corresponding hardware acceleration device can be dynamically selected for and allocated to the VNF, paragraphs [71]-[75]; Implementing acceleration processing on a VNF in the foregoing embodiment is described in detail in the following with reference to an actual application. FIG. 4 is a schematic diagram of a process for implementing acceleration processing on a VNF according to an embodiment of the present invention, including: A hardware acceleration platform periodically reports hardware resource information of different hardware acceleration devices (an FPGA, an NP, an ASIC, and the like) to a virtualized acceleration manager, where the reported hardware resource information of the different hardware acceleration devices may also be different, and may generally include resource utilization, location information, access manners, and the like of the hardware acceleration devices, paragraphs [40-55]).

It would have been obvious to one of ordinary skill in the art before effective filing date
of claimed invention to incorporate the teaching of with a VNF manager, in response to
determining that a third VNF component is capable of utilizing a hardware accelerator
associated with a third physical computing system, implementing the third VNF component to
run on a software providing direct access to the third physical computing system as taught by
Mxia into Cardona in order to gain the advantage of allowing modifying virtualized
management on the hardware acceleration device and improving resource utilization.

As to claim 3, Mxia teaches wherein the hardware accelerator comprises a technology that allows for faster digital signal processing (Generally, a card insertion manner is used, where an accelerator card is inserted into a port of an x86 server to perform acceleration processing on a data packet. The accelerator card performs corresponding processing on the data packet according to a set function such as WAN acceleration, encryption, or compression, paragraph [6]).

As to claim 4, Cardona teaches the second VNF component comprises functions associated with the hardware accelerator (appliances may include accelerators such as compression, IPSecurity (IPSec), SSL, or security appliances such as a firewall or an intrusion detection system, paragraphs [56-62]).
14As to claim 5, Cardona teaches the second VNF component may be allocated or de-allocated dynamically (direct path virtual functions 160 and 165 are assigned a MAC address that matches their respective direct path virtual machines, paragraphs [31-36]).
As to claim 8, Cardona teaches the VNF comprises a virtualization of one of: a Session Border Controller (SBC), an Internet Protocol (IP) Multimedia Subsystem (IMS) network function, and a telephony application server network function (the hardware accelerated bridge extracts a MAC/IP address from the data packet that corresponds to a destination virtual machine, paragraphs [41-46]).
As to claim 13, Mxia teaches determining whether the fourth VNF component is capable of utilizing a hardware accelerator associated with the physical computing systems (to ensure normal operation of a VNF that consumes more hardware resources, a hardware accelerator is usually used to perform acceleration processing on the VNF, paragraph [4-6]; if acceleration processing is performed in the current card insertion manner, an inserted physical hardware acceleration device can be used to perform acceleration processing on the VNF only, while various physical hardware acceleration devices cannot be virtualized when acceleration processing is performed on the VNF, paragraphs [4-7]).
As to claim 17, Cardona teaches the available one of the plurality of physical computing systems comprises the hardware accelerator (appliances may include accelerators such as compression, IP Security (IPSec), SSL, or security appliances such as a firewall or an intrusion detection system, paragraphs [58]-[60].
Claims 2, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cardona (US. 2013/0152075) in view of Xia (US 2017/0039089 A1) further in view Miller (US 2017/0116021 A1).
As to claim 9, Cardona and Xia do not teach through use of a database that includes information about VNF components, determining whether a third VNF is to be provisioned on either a virtual machine or directly on a physical machine. However, Miller teaches through use of a database that includes information about VNF components, determining whether a third VNF is to be provisioned on either a virtual machine or directly on a physical machine (when demand for services reaches a certain threshold of capacity, the VNF manager 126 can instruct the compute controller to provision an additional virtual machine so that an additional VNF component can be provisioned, paragraph [38]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of VNF component to run on a host operating system providing direct access to the third physical computing system as taught by Tmiller into Felstaine and Mxia to allow to run directly on a physical computing system, it can more efficiently take advantage of these hardware accelerators.
As to claim 2, Tmillier teaches the hardware accelerator comprises one of: Data Plane Development Kit (DPDK) and Media Software Development Kit (MSDK) (hardware accelerators include Data Plane Development Kit (DPDK), paragraphs [64]-[72]).
As to claim 12, Mxia teaches in response to a change in demand for the VNF, determining that a fourth VNF component should be provisioned ((when demand for services reaches a certain threshold of capacity, the VNF manager 126 can instruct the compute controller to provision an additional virtual machine so that an additional VNF component can be provisioned, paragraph [38]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cardona (US. 2013/0152075) in view of Xia (US 2017/0039089 A1) further in view Mistry (US 10/356,169 B1).
As to claim 11, Cardona and Xia do not teach the one of the plurality of physical computing systems to directly support the second VNF component is provisioned using Metal as a Service (MaaS). However, Mistry teaches the one of the plurality of physical computing systems to directly support the second VNF component is provisioned using Metal as a Service (MaaS)  (a given one of the VNF instances is specifically configured to provide vCDN middleware 205 for use in implementing one or more vCDN nodes of at least one vCDN. The virtualization layer 204 runs on underlying hardware 206 which illustratively comprises servers, storage, network and converged infrastructure resources, under the control of a virtualized infrastructure manager 208. The virtualized infrastructure manager 208 in this embodiment comprises an infrastructure-as-a -service (IaaS) manager, col. 4, lines 43-56).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of VNF component to run on a host operating system providing direct access to the third physical computing system as taught by Mistry into Cardona and Xia and Mxia to improved overall system performance and a better end user experience.

Allowable Subject Matter
Claims 18-20 allowed.
	Claims 6, 14, 15 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/Primary Examiner, Art Unit 2195